DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
 
Claim Status
Claims 1, 3-15, and 17-27 are pending.
Claims 2 and 16 were cancelled.
Claims 14-15, 17-24 are withdrawn as being directed to a non-elected invention, the election having been made on 12/24/2019. 
Claims 1, 3-13, and 25-27 have been examined.

Priority
This application is a 371 of PCT/US2017/042307 07/17/2017.
PCT/US2017/042307 has PRO 62/363,395 07/18/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification failed to provide a representative number of a lysolipid having a CMC value at 0.0005 mM, 0.05 mM, 80 mM or 100 mM in an aqueous solution as claimed. The specification disclosed various lysolipid formulas [0041-0043, 0056], but the specification failed to disclose a specific lysolipid having value at 0.0005 mM, 0.05, 80 mM, or 100 mM in an aqueous solution to support the entire genus of 0.0005 to 100 milliMolar as claimed. The specification disclosed a formula LogCMC = A-Bn to estimate CMC of a lipid with a straight and saturated single carbon tail [0040], but the formula failed to disclose the parameters A and/or B for a lysolipid with CMC ranged from 0.0005 to 100 milliMolar in an aqueous solution as claimed. Furthermore, the specification disclosed factors effects on CMC comprising molecular structure of the lipid, temperature, the presence of electrolyte in the solution, demonstrating that CMC value of a lysolipid depends on multi-variables which may not be accurately predicted by the simple formula of LogCMC = A-Bn. Thus, the specification failed to satisfy written description requirement.
(ii)	The specification failed to establish a relationship between a structure of lysolipid and CMC value relationship. The specification disclosed various lysolipid formulas [0041-0043, 0056], but the disclosed lysolipid formula structures failed to establish relationship for a structure of lysolipid to predict its CMC value. Furthermore, the specification disclosed factors effect on CMC comprising molecular structure of the lipid, temperature, the presence of electrolyte in the solution [0039], demonstrating that CMC value of a lysolipid depends on multiple variables which may not be accurately predicted by the disclosed formula of LogCMC = A-Bn. Thus, the specification failed to establish a structure of lysolipid and the function of CMC relationship.
Because the specification failed to satisfy written description requirements, claims 11-12 and 26-27 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is unclear with respect to the phrase “a CMC value ranging between 0.05 to 100…” due to missing the unit of the CMC range.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear with respect to the functional limitation of “the lysolipid has a CMC value of 80 μM”. The specification disclosed many factors have effects on the CMC of a lipid compound, such as the molecular structure of the lipid, temperature, the presence of electrolyte in the solution and so on [0039]. However, the description of factors of affecting CMC of a lipid compound does not distinctly define which lysolipid has a CMC value of 80 μM as claimed, rendering the metes and bounds of a lysolipid having a CMC value of 80 μM unclear. Although applicant disclosed lyso 14:0 has the highest CMC value of ~80 µM in an example, 2111.01 (II) states “It is improper to import claim limitations from the specification”. Thus, claim 12 is rejected under 35 U.S.C. 112(b). For compact prosecution purpose, a lipid of CMC value at 80 µM reads on a lyso 14:0 compound according to applicant’s admission in the specification [00180]. This rejection may be overcome by adding specific lysolipids with support in the specification.
Applicant’s Arguments
(i)	Applicant pointed CMC is defined and calculated by LogCMC = A – Bn and a skill in the art would be able to find a lysolipid with CMC at 80 µM (Remarks, p9, 35 USC 112(b)- Indefiniteness bridging to p12, para 1).
(ii)	CMC was already a well-known feature of a lipid compound and CMC can be determined by a device (Remarks, p12, argument-4)
(iii)	The examiner did not explain why the term of CMC is indefinite (Remarks, p12, argument-5)
(iv)	A skilled person can calculate, the CMC value of available lysolipids and/or measure such value with well-known devices and methods, and then select lysolipids having a CMC value within the claimed range to practice the claims (Remarks, p13, argument-6).
(v)	The amendment to claim 12 overcomes the 112(b) rejection of record (Remarks, p13-14, argument-7).
(vi)	Applicants thus submit that the metes and bounds of the instant claims would be definite for a skilled person in view of the content of the instant disclosure, as well as the person's knowledge and skill (Remarks, p14, argument-8-9).
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i)-(iii) are not persuasive because the rejection is based on failing to distinctly claim a lysolipid structure having CMC at 80 μM not how to calculate CMC as argued by applicant. Furthermore, the specification disclosed a formula LogCMC = A-Bn to estimate CMC of a lipid with a straight and saturated single carbon tail [0040], not suitable for predict CMC of a lysolipid having a distinct structure (e.g., branch or unsaturated hydrocarbon chain). Applicant failed to provide a formula to calculate CMC value for a lysolipid and there is no evidence the formula LogCMC = A-Bn can be used for CMC calculation of a lysolipid with a significantly distinct structure. Thus, applicant failed to distinctly claim a lysolipid structure with CMC at 80 μM.
Applicant’s arguments (iv) and (v) are not persuasive because applicant failed to distinctly claim a lysolipid structure with a property of CMC at 80 μM or establish a relationship of a lysolipid structure and its CMC value. Furthermore, applicant failed to provide any data or reference to demonstrate a skilled person in the art recognize all lysolipid structures with CMC at 80 μM. Thus, applicant failed to distinctly claim a lysolipid structure with CMC at 80 μM.
Applicant’s argument (vi) is not persuasive because applicant failed to distinctly claim a lysolipid structure, not how to calculate CMC of a lysolipid as argued by applicant. Furthermore, the specification disclosed a formula LogCMC = A-Bn to estimate CMC of a lipid with a straight and saturated single carbon tail [0040], not a lysolipid with a distinct structure including a branched and/or unsaturated carbon tail encompassing the scope of the rejected claims.
For at least the reasons above, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-13, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shelness (US 2003/0008014 Al, previously cited 1/31/2020) in view of Watkin (US 2006/0127467 A1, previously cited 1/31/2020).
Claim 1 is drawn to a nanolipoprotein particle comprising (i) a membrane forming lipid, (ii) a lysolipid and a (iii) scaffold protein.
the membrane forming lipid and the lysolipid arranged in a discoidal membrane forming lipid bilayer stabilized by the scaffold protein.
the discoidal membrane forming lipid bilayer comprising the lysolipid in a molar concentration of about 10 to about 70 mol%.
Shelness shows a nanolipoprotein particle comprising: a membrane forming lipid and a recombinant scaffold protein arranged in a discoidal membrane of lipid bilayer as follows (Fig 
    PNG
    media_image1.png
    196
    513
    media_image1.png
    Greyscale
4), reading on the limitations of (i) and (iii). Shelness teaches the lipid composition further comprising at least one polar lipid, such as lysolipid, to form the nanolipoprotein complex [0054, claim 14], reading on the limitation (ii). Shelness shows the membrane forming lipid and the lysolipid arranged in a discoidal membrane forming lipid bilayer stabilized by the scaffold protein above (Fig 4).
Shelness does not specify a molar ratio of a lysolipid in the membrane of a nanolipoprotein particle. 
Similarly, Watkin teaches the use of a lipid based nanoparticle or a liposome as a drug carrier [Abstract, 0006]. Watkin teaches a lipid bilayer or membrane of the lipid nanoparticle comprising a primary phospholipid (reading on membrane forming lipid) and a lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0; the elected lysolipid species) shown as 
    PNG
    media_image2.png
    116
    414
    media_image2.png
    Greyscale
follows [0006, Fig 3b]. Watkin suggests the molar ratio of phospholipid to the lysolipid is ranged from 80:20 to about 95:5 and preferably about 90: 10 [0030], reading on the limitation (ii) in claims 1, 6 and the system of claim 25. 
With respect to claims 4-5, Shelness teach the truncated scaffold protein can be optimized from 0.5% to 90% [0073]. Shelness further teaches apoB is capable of stabilizing the bilayer particle for controlling the size of the nanolipoprotein particle [0065, Fig 4]. Thus, the molar ratio of a scaffold protein in a nanolipoprotein bilayer particle is a result effective variable, which can be optimized through routine experimentation. MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”

    PNG
    media_image2.png
    116
    414
    media_image2.png
    Greyscale
With respect to claims 7-10, Watkin show the lysolipid (Fig 3b) is l-tetradecanoyl- snglycero-3-phosphocholine (lyso14:0; the elected lysolipid species), reading on the elected species in claims 7-10.
With respect to claims 11-12 and 25-27, Watkin show the lysolipid (Fig 3b) is l-tetradecanoyl- snglycero-3-phosphocholine (lyso14:0) and identical to the elected lysolipid species. The specification admits lyso 14:0 having a CMC value of 80 µM [00180].
With respect to claim 13, Shelness teaches truncated apoB as a fusion protein with a single chain antibody, ligand or receptor, or any other peptide sequence that would be specific for a particular macromolecular cell surface marker [0024]. Shelness teaches the use of truncated apoB to compartmentalize lipophilic drugs, such as paclitaxel in a nanolipoprotein particle [0018, Fig 2-4], reading on a functionalized amphipathic compound.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Shelness’s nanolipoprotein bilayer particle with Watkin’s lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0) because (i) Shelness teach a lipid-bilayer nanolipoprotein particle comprising a lysolipid as a drug carrier [0054] and (ii) Watkin teaches the use of lysolipid 14:0 of l-tetradecanoyl-snglycero-3-phosphocholine (Fig 3b) in a lipid bilayer of a drug delivery vehicle. The combination would have reasonable expectation of success because both references teach lysolipid in a lipid bilayer of drug delivery vehicle.
Applicant’s Arguments
(i)	Cherry-picked passages of Shelness and Watkin (MPEP 2141.02.VI), performed without considering the knowledge of the skilled person proven by said evidence of record (p16, Argument 13).
(ii)	Shelness' "discoidal complexes" and Watkin's "liposomes" also dictate different technical requirements with respect to number and amounts of the related components as well as related ratios (p16-17, Argument 14).
(iii)	Phase transition differences and elastic properties are a very fundamental difference in the lipid bilayer of nanodiscs and vesicles/liposomes, which would motivate a skilled person in the field not to make assumptions that liposomal observations performed in liposome/lipids will translate to nanodisc lipids (p17, Argument 15).
(iv)	Neither Shelness nor Watkins teach a lysolipid in a molar centration of about 10 to about 70 mol% (p17-18, Argument 16)
(v)	A skilled person would not look at the use of lysolipid in Watkin's "liposome," and reasonably expect to be functional because biophysical and biochemical differences of the lipid bilayer of a Watkin's liposome and Shelness' discoidal structures (p18-19, Argument 17).
(vi)	Applicants respectfully maintain that the above obviousness reasoning, not only appear to have no basis in the cited documents but also to be in contrast with the actual indications of these documents in view of the evidence of record (p19, Argument 18).
(vii)	Reconsideration and withdrawal of the rejections of claims 1 and 4-13, and 25 under 35 USC 103 over Shelness and Watkin are respectfully requested at least for the abovementioned reasons (p19, Argument 19).
(viii)	Sections 21 to 24 of the 2021 Response, discussing once again evidence of unexpected results over Shelness and Watkins and notes that also those evidence and arguments have not been addressed by the Examiner in the instant Action (p19, Argument 20)
(ix)	Applicants have provided a detailed discussion of the data reported in Example 4 and Figure 2 of the instant specification related to the cargo loading ability of the claimed "nanolipoprotein particle comprising.... lysolipid in a molar concentration of about 10 to about 70 mo/%" (p19-20, Argument 21).
(x)	Example 4 and Figure 2 of the instant specification show unexpected result compared to Shelness in view of Watkins and Leigh because the combined references have no mention of drug loading percentage (p20, Argument 22).
(xi)	Applicant have provided data to show unexpected result (p20-21, Argument 23).
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image2.png
    116
    414
    media_image2.png
    Greyscale
Applicant’s argument (i) is not persuasive because the argument is inaccurate. Shelness shows a nanolipoprotein particle of a drug carrier comprising: a membrane forming lipid and a recombinant scaffold protein arranged in a discoidal membrane of lipid bilayer (Fig 4) and further suggest the lipid composition comprising at least one polar lipid of lysolipid [0054, claim 14]. Similarly, Watkin teaches lipid-based nanoparticle as a drug carrier [Abstract, 0006]. Watkin teaches the lipid nanoparticle comprising a primary phospholipid (reading on membrane forming lipid) and a lysolipid of l-tetradecanoyl-snglycero-3-
    PNG
    media_image2.png
    116
    414
    media_image2.png
    Greyscale
phosphocholine (lyso14:0; the elected lysolipid species) shown as follows [0006, Fig 3b]. Watkin suggests the molar ratio of phospholipid to the lysolipid is a result effective variable subject to optimization ranging from 80:20 to about 95:5 and preferably about 90: 10 [0030], Because both references teach a lipid based nanoparticle comprising a membrane forming lipid and a lysolipid for drug delivery, one of ordinary skill in the art before the effective fining date of this invention would have found it obvious to optimizing the ratio of a membrane lipid (e.g., phospholipid) and a lysolipid (e.g., l-tetradecanoyl-snglycero-3-
    PNG
    media_image2.png
    116
    414
    media_image2.png
    Greyscale
phosphocholine/lyso14:0) for the same purpose of drug delivery. 
Applicant’s arguments (ii)-(iii) are not persuasive because both discoidal complexes and Watkin's liposomes are lipid bilayer nanoparticles comprising membrane lipid and lysolipid for the same purpose of drug delivery and the Denisov 2005 reference is a less relevant reference compared to the cited prior art references of record. It would be obvious to optimize the molar ratio of membrane lipid and lysolipid in both types of lipid based nanoparticles for drug delivery. Furthermore, Watkin teaches the drug delivery nanoparticle is related to lipid based nanoparticles (including discoidal complexes) or liposome (Abstract), demonstrating discoidal complexes and liposome are in the same technical field of lipid based nanoparticle for drug delivery even though discoidal complexes (comprising a scaffold protein conjugated to a targeting peptide in a lipid bilayer structure) and liposome do not have identical structure due to the presence of scaffold/targeting protein. Finally, applicant did not provide any data to show the molar ratio of membrane lipid and lysolipid cannot be optimized to make the nanolipoprotein particle as claimed. 
Applicant’s argument (iv) is not persuasive because the argument is inaccurate for the following reasons. (A) Watkin suggests the molar ratio of phospholipid to the lysolipid in a lipid based drug delivery nanoparticle is ranged from 80:20 to about 95:5 and preferably about 90: 10 [0030] can be used to make a lipid-based nanoparticle for drug delivery and (b) MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
Applicant’s argument (v) is not persuasive because Watkin teaches the drug delivery nanoparticle is related to lipid based nanoparticles (including discoidal complexes) not limited to liposome as argued by applicant (Abstract), demonstrating discoidal complexes and liposome are in the same technical field as a drug delivery nanoparticle comprising lipid bilayer of membrane lipids and lysolipid even though discoidal complexes (comprising a scaffold protein to stabilize a lipid bilayer structure) and liposome do not have identical structure or property. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments (vi)-(vii) are not persuasive because these arguments are redundant. See response to the arguments above.

    PNG
    media_image3.png
    384
    707
    media_image3.png
    Greyscale
Applicant’s arguments (viii)-(xi) are not persuasive because the argued data of “unexpected result” are not commensurate in the scope of the claims. The two lysolipids data are based on dioleoylphosphatidyicholine (DOPC) and l,2-bis(l0,12-tricosadiynoyl)-sn-glycero-3-phosphocholine (DiynePC) in Fig 2A/2B shown as follows are different from the elected lysolipid species of 1-tetradecanoyl-sn-glycero-3-phosphocholine (lyso 14:0) taught by the prior art. Furthermore, there is no evidence of prior art membrane lipid is the same membrane lipid used in Fig 2A/2B or Example 4 (DOPC). Thus, the arguments are not persuasive.
For at least the reasons above, the arguments are not persuasive.

2.	Claims 1, 3-9, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shelness (US 2003/0008014 Al, previously cited 1/31/2020) in view of Leigh et al. (US 6599527
B1, previously cited 1/31/2020).
Claim 1 is drawn to a nanolipoprotein particle comprising (i) a membrane forming lipid, (ii) a lysolipid and a (iii) scaffold protein.
the membrane forming lipid and the lysolipid arranged in a discoidal membrane forming lipid bilayer stabilized by the scaffold protein.
the discoidal membrane forming lipid bilayer comprising the lysolipid in a molar concentration of about 10 to about 70 mol%.
Shelness shows a nanolipoprotein particle comprising: a membrane forming lipid and a recombinant scaffold protein arranged in a discoidal membrane of lipid bilayer as follows (Fig 
    PNG
    media_image1.png
    196
    513
    media_image1.png
    Greyscale
4), reading on the limitations of (i) and (iii). Shelness teaches the lipid composition further comprising at least one polar lipid, such as lysolipid, to form the nanolipoprotein complex [0054, claim 14], reading on the limitation (ii). Shelness shows the membrane forming lipid and the lysolipid arranged in a discoidal membrane forming lipid bilayer stabilized by the scaffold protein above (Fig 4).
Shelness does not specify a molar ratio of a lysolipid in the membrane of a nanolipoprotein particle. 
Similarly, Leigh et al. teach the use of a lipid bilayer comprising a mixture of membrane forming lipid and lysolipid for drug delivery (Fig 1B). Leigh et al. show that phosphatidylcholine (PC) to a lysophospholipid of mono-acyl phosphatidyl choline (MAPC) at an optimized ratio of 60:40 can significantly increase the amount of a delivered lipophilic drug carried by the nanolipoprotein particle (Fig 10), reading on the limitation of lysolipid in a molar concentration of about 10 to about 70 mol%. Leigh et al. suggest the phosphatidyl choline (PC) and monoacyl phosphatidyl choline (MAPC) are endogenous compounds (col 6, line 2-3). The common endogenous fatty acids are palmitate (linear C16) or myristic acid (linear C14) well-known in the art. Leigh's mono-acyl phosphatidyl choline (MAPC) reads on the compound formulas (I) and (Ia) shown as follows; wherein R1 is C13 or C15 alkyl. When R1=C13, Q1=Q2=O, n=1, 0=0, m=2, R21=H, and Z= choline, the compound formula reads on a lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0 with CPC of 80 µM as defined in the specification [00180]), reading on the limitation of a lysolipid with CMC value ranging between 0.0005 to 100 milliMolar. Because both Shelness and Leigh et al. teach a lipid bilayer drug delivery vehicle comprising phospholipid and lysolipid, one of ordinary skill in the art would have found it obvious to use phosphatidylcholine (PC) to a lysophospholipid of mono-acyl phosphatidyl choline (MAPC) at ratio of 60:40 to increase the amount of a delivered lipophilic drug carried by the nanolipoprotein particle (Fig 10), reading on the limitations in claims 1, 3, 6 and 25-27.
With respect to claims 4-5, Shelness teach the truncated scaffold protein can be optimized from 0.5% to 90% [0073]. Shelness further teaches apoB is capable of stabilizing the bilayer particle for controlling the size of the nanolipoprotein particle [0065, Fig 4]. Thus, the molar ratio of a scaffold protein in a nanolipoprotein bilayer particle is a result effective variable, which can be optimized through routine experimentation. MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With respect to claim 7, Leigh et al. teach the lysolipid of MAPC is mono-acyl phosphatidyl choline (col 5, line 36-38), reading on lysophospholipids.
With respect to claims 8-9, Leigh et al. suggest the phosphatidyl choline (PC) and monoacyl phosphatidyl choline (MAPC) are endogenous compounds (col 6, line 2-3). The common endogenous fatty acids are palmitate (linear C16) or myristic acid (linear C14) well-
    PNG
    media_image4.png
    248
    346
    media_image4.png
    Greyscale
known in the art. Leigh's mono-acyl phosphatidyl choline (MAPC) reads on the compound formulas (I) and (Ia) shown above; wherein R1 is C13 or C15 alkyl.
With respect to claim 13, Shelness teaches truncated apoB as a fusion protein with a single chain antibody, ligand or receptor, or any other peptide sequence that would be specific for a particular macromolecular cell surface marker [0024]. Shelness teaches the use of truncated apoB to compartmentalize lipophilic drugs, such as paclitaxel in a nanolipoprotein particle [0018, Fig 2-4], reading on a functionalized amphipathic compound. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Shelness’s nanolipoprotein bilayer particle with Leigh’s teaching a molar ratio of lysolipid in a nanolipoprotein particle because (i) Shelness teaches a nanolipoprotein particle comprising a mixture of phospholipid and lysolipid to form a drug delivery vehicle [0054, Fig 4] and (ii) Leigh et al. show that phosphatidylcholine (PC) to a lysophospholipid of mono-acyl phosphatidyl choline (MAPC) at ratio of 60:40 can significantly increase the amount of a delivered lipophilic drug carried by the nanolipoprotein particle (Fig 10). The combination would have reasonable expectation of success because both references teach a lysolipid in lipid bilayer of nanolipoprotein particles for drug delivery.
Applicant’s Arguments
(i)	The examiner did not respond all arguments in the last office action (Remarks, p21-22, Argument 26).
(ii)	Leigh's "micelles" is different from Shelness' "lipoprotein particles" not only in structure but also in principle of operation (Remarks, p22-23, Argument 27).
(iii)	Applicants have shown that phase transition differences and elastic properties are a very fundamental difference in the lipid bilayer of nanodiscs and vesicles/liposomes (p23, Argument 28).
(iv)	Shelness does not teach lysolipid and Leigh teaches liposomes, mixed micelles or micelles aggregates formed on dilution with water or other aqueous fluids (p23-p25, Argument 29).
(v)	The examiner failed to consider (a) the structural and functional differences between Leigh's "micelles and mixed micelles" and Shelness' "lipoprotein particles" (b) the knowledge on the skilled person concerning the different lipid behavior in discoidal complexes such as Shelness' and in non-discoidal structure such as Leigh's shown in sections 30 to 25 of the 2021 Response and in sections 14 to 17 of the present paper (p25-26, Argument 30).
(vi)	Example 4 and Figure show unexpected result (p26-27, Argument 32-33)
(vii)	Arguments 34-39 related to the new claim 27 (p27-28).
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the examiner believes all arguments were properly responded in the previous office action as argued by applicant. If applicant thinks anything is unclear, applicant should clearly specify the argument that was not completely responded in the next office action. 
[AltContent: textbox ([img-media_image5.png]	[img-media_image6.png])]Applicant’s arguments (ii), (iii) and (v)are not persuasive because a single lipid layer micelle or a lipid bilayer nanoparticle comprises the same lipids at different ratio (phospholipid and/or lysolipid) with or without an associated scaffold protein is a design choice to make a lipid based nanoparticle with reasonable expected success for drug delivery by one of ordinary skill in the art. Shelness shows a drug delivery nanoparticle can be designed with a single layer lipid nanoparticle and lipid bilayer nanoparticle with a scaffold protein for conjugation of a targeting peptide shown as follows (Fig 2B and 2C). Similarly, Leigh teaches a single layer of micelle or a lipid bilayer nanoparticle can have the same lipids at different ratio (phospholipid and/or lysolipid) without a scaffold or targeting peptide as follows (Fig 1A & 1B). Thus, one of ordinary skill in the art before the effective date of this invention would have recognize a single lipid layer micelle or a lipid bilayer nanoparticle (Shelness’s Fig 2B and 2C) can have the same lipids at different ratio (phospholipid and/or lysolipid) with or without an associated scaffold protein as a design choice even though each designed lipid nanoparticle may have different properties as argued by applicant. In the present case, Shelness’s discoidal complexes beneficially have targeting peptide for site-specific drug delivery, one of ordinary would have been taught and/or motivated to optimize the ratio of membrane lipid to lysolipid in Shelness’s discoidal complexes as suggested by Leigh. MPEP 2144.05 (II)(A) "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."

    PNG
    media_image7.png
    85
    471
    media_image7.png
    Greyscale
Applicant’s argument (iv) is not persuasive because the argument is inaccurate. (A) Shelness teaches the lipid composition further comprising at least one polar lipid, such as lysolipid, to form the nanolipoprotein complex shown as follows [0054]. MPEP 2123 (I) states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)”. (B) Leigh teaches “A surprising discovery in this invention is the high solubilizing capacity of the lipid mixture when MAPC is present, and the improvement in bioavailability (col 6, line 16-18). Leigh further teaches “the composition may be presented as a fluid preparation by adding suitable non aqueous hydrophilic or lipophilic media for filling into soft gelatin capsules. The composition may also be dispersed in aqueous media to form aqueous dispersions just before use. With careful control of the phospholipid mixture and processing, the invention could in certain circumstances be suitable for parenteral use after dilution.” (col 6, line 22-28). The argument (iv) is based on omitting information of prior art teachings; thus, the argument is not convincing.
Applicant’s argument (vi) is not persuasive because the data of “unexpected result” are not commensurate in the scope of the claims. The two lysolipids data are based on dioleoylphosphatidyicholine (DOPC) and l,2-bis(l0,12-tricosadiynoyl)-sn-glycero-3-
    PNG
    media_image3.png
    384
    707
    media_image3.png
    Greyscale
phosphocholine (DiynePC) in Fig 2A/2B shown as follows are different from the elected lysolipid species of 1-tetradecanoyl-sn-glycero-3-phosphocholine (lyso 14:0) taught by the prior art. Furthermore, there is no evidence of prior art membrane lipid is the same membrane lipid used in Fig 2A/2B or Example 4 (DOPC). Thus, the arguments are not persuasive.
Applicant’s argument (vii) is not complete because (a) claim 27 is a new claim not previously presented and (b) claim 27 is rejected by new grounds of rejection under 112(a) and 112(b). 
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-November-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658